       Case 1:19-cv-04142-CM-GWG Document 140 Filed 08/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------X

LORI GJENASHAJ,                                                                  No. 19-cv-4142 (CM)
                          Plaintiff,
                                                                                   TRIAL NOTICE
        -against-

CITY OF NEW YORK, ET AL.,

                           Defendants.
---------------------------------------------------X

        Counsel:

        I am unable to accommodate your request that I move your trial date to October 12 (October
11 being a holiday). In fact, I fear I will not be able to give you a trial date in the fourth quarter of
2021 despite the case hoping to be tentatively scheduled for trial then.
        As I explained to you, we have gone to a centralized scheduling system as part of our
response to the COVID crisis. Judges do not have the ability to assign firm trial dates. The best we
can do is request trial dates. Judge Pauley in essence told you that he would ask for October 4,
2021 as a trial date for you (with that date later being moved to October 12). I cannot ask for
October 12 for you because I have already put in a request for another criminal case for that date.
For the rest of the quarter, I have requests in for seven additional trials for Q4, which is the
maximum number of trials for which I can submit requests. All of them are criminal cases, which
means they take precedence over civil cases.
        I will check with the Clerk of Court and see if I can put in an “alternative” request for the
week of October 18. I do not know if that is permitted under the COVID protocols, but if it is, that
particular criminal trial is the most likely not to proceed.
        I realize this is frustrating for you. It is frustrating for the judges as well. But it is the only
way we can get anything accomplished consistent with the health and safety protocols that are
being followed by the court – and that we cannot abandon now, in light of the emergence of the
Delta and Lambda variants of the virus.
        If you would like to suggest dates when you could try the case during Q1 2022, I will be
putting in for trial assignments in the middle of November and I can add you to that list.

Dated: August 11, 2021

        New York, New York


                                            _____________________________
                                                    United States District Judge
